Citation Nr: 0840295	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  03-18 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation 
("DIC") benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION  

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefit sought on appeal.  The appellant is the 
widow of a veteran who had active duty service from October 
1942 to October 1945 and who died in September 2000.  She 
appealed the August 2002 rating decision to the Board.  
Thereafter, the RO referred the case to the Board for 
appellate review. 

The Board remanded the case for further development in 
February 2007.  The requested development has been completed; 
and the case has been returned to the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The veteran died on September [redacted], 2000 at the age of 83; 
cardiac arrest with an underlying cause of coronary artery 
disease was certified as the immediate cause of death on his 
death certificate; no other conditions were listed as other 
significant conditions contributing to the veteran's death. 

3.  The veteran was treated in the emergency department at a 
VA Medical Center on September 27, 2000 for angioedema 
resulting from an allergic reaction to his hypertension 
medication.

4.  The more credible and persuasive evidence of record fails 
to demonstrate that the veteran's death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA, or 
was due to an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

Legal entitlement to DIC benefits under the provisions of 
Section 1151, Title 38, United States Code, is not 
established. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

A review of the evidence of record reveals that prior to the 
initial adjudication of the appellant's claim, a letter dated 
in August 2001 essentially satisfied the duty to notify 
provisions of the VCAA. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was aware from this letter that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claim and to provide any relevant evidence 
in her possession in support of her claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
Specifically, the August 2001 letter advised the appellant of 
the type of evidence needed to establish entitlement to the 
benefit she sought.  In addition, the letter informed the 
appellant about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant; 
and the information and evidence that would be obtained by 
VA, namely, records like medical records, employment records 
and records from other Federal agencies. August 2001 letter 
from the RO to the appellant.  To the extent the August 2001 
letter was deficient in any respect, the appellant was 
provided a second VCAA notice informing her of the evidence 
necessary to substantiate her claim in June 2006.  
Thereafter, the appellant's claim was readjudicated and the 
appellant was provided Supplemental Statements of the Case in 
August 2006 and August 2008. Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board notes for the record 
that certain additional VCAA notice requirements may attach 
in the context of a claim for DIC benefits based on service 
connection for cause of death. See Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  However, since the appellant does not argue 
in this case that the veteran's death was related to a 
service-connected condition, the VCAA requirements set forth 
in Hupp v. Nicholson are not applicable.  

In terms of the evidence of record, the Board observes that 
the veteran's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the RO 
requested authorizations from the appellant for the veteran's 
private medical records dated on the day of his death (April 
2006 report of contact sheet; June 2006 letter from the RO to 
the appellant), the appellant has failed to respond to these 
requests.  As such, these records cannot be associated with 
the claims file or considered in the review of the 
appellant's claim.  Other than these records, the Board finds 
from its review of the claims file no indication that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  In making this 
finding, the Board observes that the claims file contains two 
(2) VA medical opinions addressing the medical issue in this 
case. 38 C.F.R. § 3.159(c)(4). 

Lastly, as will be explained in more detail below, the Board 
concludes after reviewing all evidence of record that the 
preponderance of the evidence is against the appellant's 
claim.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot; and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's appeal. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 
B.  Law and Analysis

In this case, the veteran passed away on September [redacted], 2000 
at the age of 83.  His death certificate lists his immediate 
cause of death as cardiac arrest, due to or as a result of 
coronary artery disease. See certificate of death.  

Two days prior to the veteran's death, the veteran was 
treated in the emergency department of a VA medical facility 
for an allergic reaction to his hypertension medication. See 
VA medical records dated in September 2000.  Specifically, 
the Board observes that the claims file contains discharge 
instructions from the VA medical facility dated on September 
27, 2000 that indicate the veteran was treated for angioedema 
resulting from an allergic reaction to the medication 
Lisinopril. Id. The veteran was told to stop taking this 
medication immediately and prescribed Prednisone, a steroid 
medication used to reduce redness, swelling, itching and 
allergic reactions in the body.  Side-effects of Prednisone 
were noted to include temporary weight gain, increased blood 
pressure, sleeplessness and mood changes. Id.  In addition, 
the veteran was prescribed Diphenhydranube (Benadryl), a 
medication also used to reduce itching, sneezing and runny 
nose symptoms resulting from allergies and infections. Id.  
The discharge instructions told the veteran that he should 
contact the emergency room or his primary care provider if he 
had any further problems, to include any new or severe 
symptoms. Id.   

The appellant has argued that the veteran's death was due to 
VA's failure to properly treat the veteran's allergic 
reaction on September 27, 2000.  Specifically, the appellant 
contends that the veteran's allergic reaction to Lisinopril 
resulted in swelling of the veteran's tongue and water to 
develop around the veteran's heart and lungs. November 2000 
statement.  She asserts that VA negligently and carelessly 
failed to admit the veteran to the VA hospital the day he had 
his allergic reaction and that VA negligently took the 
veteran off Lisinopril and prescribed instead steroid 
medications that were "hard on the heart." Id.  As such, 
she argues that the veteran's death may have been prevented 
if he had been hospitalized on September [redacted], 2000 rather than 
released home subsequent to his VA medical evaluation. Id.  

Unfortunately, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's assertions that the veteran's death resulted 
from negligent treatment on the part of VA.  As such, the 
Board has no choice but to conclude that the appellant's 
appeal must be denied.    

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected. 38 U.S.C.A. 
§ 1151.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the appellant filed her claim after 
that date, she must show some degree of fault, and more 
specifically, that the proximate cause of the veteran's death 
was due to carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing medical care or was an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1). 

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  38 C.F.R. § 
3.361(b) states that to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy 
("CWT") program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

As set forth above, the appellant essentially contends that 
the veteran's cardiac arrest was caused by carelessness 
and/or negligence on the part of VA health care providers in 
failing to properly treat the veteran's allergic reaction on 
September 27, 2000.   In analyzing the appellant's claim, the 
Board has reviewed the veteran's VA medical records contained 
in the claims file.  These records, dated from July 1998 to 
September 2000, essentially reveal that the veteran had been 
diagnosed and treated by VA for various disorders that 
included hypertension, rhinitis and degenerative joint 
disease prior to his September 2000 allergic reaction. See VA 
medical records.  Several days prior to his allergic 
reaction, the veteran was examined by a VA medical doctor in 
relationship to complaints of sinus/nasal problems and a skin 
lesion. September 18, 2000 VA medical records.  His VA 
medical provider noted that the veteran was being followed at 
VA for his hypertension; and diagnosed the veteran with 
hypertension and other disorders. Id.  However, the veteran 
reported no specific complaints in regards to his high blood 
pressure on that date; nor was he provided specific medical 
treatment for his hypertension at that time. Id.     

A review of the VA medical records dated September 27, 2000 
reveal (as mentioned above) that the veteran was seen in the 
VA emergency department for angioedema resulting from an 
allergic reaction to the medication Lisinopril.  The veteran 
was taken off Lisinopril and prescribed Prednisone and 
Benadryl.  Of these medications, the veteran was instructed 
to take the Prednisone for a period of 16 days and the 
Benadryl 3 times a day as needed for itching or sneezing. 
September 2000 VA medical records.  The veteran was then 
discharged from the emergency department on the day he was 
examined; and his discharge instructions (time-stamped at 
"01:35") indicate that the veteran was told that he should 
contact the emergency room or his primary care provider if he 
had any further problems, to include any new or severe 
symptoms. Id.  

In connection with the foregoing, another September 27, 2000 
VA medical record contained in the claims file is time-
stamped at "1:24:09" and titled "[p]rimary care f/u within 
2 wks from ER."  This document reports that the veteran was 
treated for angioedema of his tongue on September 27, 2000; 
and that an additional medical visit needed to be scheduled 
within two weeks from the veteran's discharge as it was 
necessary that he be prescribed new blood pressure 
medication. Id.  Medication dispensed at that time from the 
emergency department stock was noted to be Benadryl and 
Prednisone. Id.  Lastly, the claims file contains a September 
27, 2000 VA medical record time-stamped "1:35" signed by a 
VA registered nurse that indicated the veteran received 
"this information" [his emergency department discharge 
instructions, page 3 of 3] and that he told the registered 
nurse that all of his questions [about his September 27, 2000 
medical treatment] had been answered. Id.    

Unfortunately, as discussed above, the claims file does not 
contain a copy of the veteran's September [redacted], 2000 private 
medical records. March 2007 letter from the RO to the 
appellant.  According to the appellant, the veteran returned 
to his home on the afternoon of Wednesday, September 27, 2000 
after being discharged from the VA emergency room. November 
2000 statement from the appellant.  She indicated (without 
explanation) that he "was still in trouble" on Thursday, 
September 28, 2000; and that he "fell dead" around 7:30 
a.m. on Friday, September [redacted], 2000. Id.; see also August 2002 
statement with notice of disagreement (the appellant reports 
that the veteran was dead when he was taken from their home 
via ambulance to a private hospital on September [redacted], 2000, 
but that the hospital reported that the veteran "died as an 
outpatient there").  She argues that the veteran's condition 
was "critical" during this time frame; and that the 
veteran's VA medical staff was aware of his medical condition 
when he was released from the emergency department on 
September 27, 2000. November 2000 statement from the 
appellant.  In her opinion, the veteran should have been 
hospitalized the evening of September 27, 2000 for the 
purpose of monitoring the veteran's reaction to the 
medications prescribed to him on that date. March 2003 
statement in support of claim.     

In light of the appellant's contentions, the RO sought a 
medical opinion from a VA cardiologist in March 2002 that 
addressed the question of whether the veteran's death was as 
likely as not due to neglect on the part of his September 27, 
2000 VA medical providers in that they failed to admit the 
veteran after he was treated for his allergic reaction. March 
2002 request for medical opinion.  In response, a VA 
cardiologist reviewed the veteran's claims file and medical 
records in May 2002. May 2002 VA medical opinion.  In 
addressing the RO's question, the VA doctor reported that he 
thought the treatment the veteran received on September 27, 
2000 in terms of medication appeared appropriate, as were the 
instructions given to the veteran regarding his follow-up 
care. Id.  However, the doctor went on to state (without any 
explanation) that "with respect to the question poised, it 
would be [his] opinion that the veteran's death is likely as 
not due to neglect in the part of the VAMC."  

In its February 2007 decision, the Board found the May 2002 
VA examiner's opinion to be internally inconsistent.  As 
such, the Board remanded the appellant's claim to the RO in 
order to obtain a new medical opinion from a VA physician as 
to the medical probability that the veteran's death was due 
to or related to his September 27, 2000 allergic reaction (or 
treatment thereof) for which he sought VA emergency care two 
days prior to his death. February 2007 BVA decision.  In 
addition, the Board requested that a VA physician render an 
opinion as to whether the veteran's VA medical providers 
displayed carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault in furnishing 
the medical treatment, to include failing to hospitalize the 
veteran at the time he sought emergency room care. Id.  
Lastly, the Board sought a medical opinion as to whether the 
proximate cause of the veteran's death was an event that was 
not reasonably foreseeable by his VA medical care providers 
in providing the treatment in question (based on what a 
reasonable health care provider would have seen). Id.  Such 
an opinion was associated with the claims file in June 2008. 

In the June 2008 VA medical opinion, the veteran's claims 
file and medical records were reviewed by a VA medical doctor 
specializing in internal medicine.  According to his review 
of the claims file, the VA doctor found no evidence that the 
veteran was in respiratory distress from the time of his 
discharge from the VA emergency department on September 27, 
2000 until the time of his death on September [redacted], 2000. June 
2008 VA medical opinion, p. 1.  In addition, the doctor found 
no evidence that the veteran's death was due to or the result 
of or was otherwise related to his allergic reaction (or 
treatment thereof) for which he sought VA medical treatment 
two days prior to his death. Id.  In his opinion, VA 
personnel did not display carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
in furnishing medical treatment to the veteran since 
discontinuation of a drug causing an allergic reaction and 
therapy with steroids and antihistamines is considered to be 
appropriate treatment for milder cases of angioedema. Id., p. 
2.  The doctor stated that while it is true that angioedema 
of the tongue, if severe and associated with laryngeal edema, 
can cause respiratory distress, there was no evidence in the 
veteran's case that he was in respiratory distress from the 
time he left the emergency room until his death two days 
later. Id.   Lastly, the doctor opined that the proximate 
cause of the veteran's death was an event which was not 
reasonably foreseeable by his VA medical providers in 
providing the treatment in question based on what a 
reasonable health care provider would have seen. Id.   

In light of the detailed nature of the June 2008 medical 
opinion and the doctor's obvious consideration of all 
evidence available to him, the Board finds the medical 
opinion to be credible and persuasive.  Considering this 
medical opinion in conjunction with all of the other evidence 
of record leads that Board to the conclusion that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's death resulted from negligence or 
carelessness on the part of his VA medical providers.  In 
making this determination, the Board has considered the 
ultimate medical opinion provided by the May 2002 VA 
cardiologist, but finds (for the reasons already noted above) 
this opinion to be less persuasive than the June 2008 opinion 
of record due to (1) the obvious contradictions contained in 
the report and (2) the lack of rationale provided by the VA 
doctor.  In addition, the Board must unfortunately conclude 
that the appellant's statements regarding her opinion of VA's 
medical treatment of the veteran to be less persuasive than 
the other evidence of record since the appellant has not been 
shown to have the requisite medical training or knowledge to 
provide a medical opinion on this issue. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Therefore, after consideration all of the evidence available, 
the Board concludes that the appellant's claim must be denied 
since the more persuasive and credible evidence indicates 
that VA's actions in relationship to the medical treatment 
afforded to the veteran were not careless, negligent, lacking 
in proper skill or show an error in judgment. See 38 U.S.C.A. 
§ 1151.  In making this decision, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, since a preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


